Citation Nr: 1235829	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  00-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disorder, claimed as epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel






INTRODUCTION

The appellant served as a member of the Marine Reserve from April 1978 to October 1983, to include a period of active duty for training (ACDUTRA) from November 1978 to June 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 1999 rating decision in which the RO in Boston, Massachusetts denied service connection for epilepsy.  (The appellant's claims file was temporarily transferred to the RO in Boston for adjudication and was subsequently returned to the jurisdiction of the RO in Providence, Rhode Island.)  The appellant filed a notice of disagreement (NOD) in June 1999, and the RO issued a statement of the case (SOC) in September 1999.  In January 2000, the appellant filed a substantive appeal (via VA Form 9, Appeal to the Board of Veterans' Appeals).  

In a February 2000 letter, the appellant withdrew his request for a Board hearing and instead requested an RO hearing.  The requested hearing was scheduled for December 2005, but the record indicates that the appellant then withdrew his request for an RO hearing.

In September 2006, the Board remanded the claim for service connection to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development and adjudication.  After accomplishing further action, the AMC continued the denial of the claim (as reflected in an October 2007 supplemental SOC (SSOC)), and returned this matter to the Board.

The Board again remanded the claim for service connection to the RO, via the AMC, in August 2008, April 2010, and January 2012.  Each time, after accomplishing further action, the AMC continued to deny the claim (as reflected in August 2009, June 2011, and June 2012 SSOCs, respectively), and returned this matter to the Board.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim.  A review of the documents in such file reveals additional VA treatment records (dated from July 2011 through December 2011) that are not present in the paper claims file.  Such records were uploaded and reviewed by the AMC (as reflected in the June 2012 SSOC) in conjunction with this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate this appeal have been accomplished.

2.  An episodic spell disorder, to include a seizure disorder, first manifested many years after the appellant's Reserve service, to include his period of ACDUTRA from November 1978 to June 1979, and there is no competent, probative evidence indicating that there exists a medical relationship, or nexus, between this disability and any in-service injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder, claimed as epilepsy, are not met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC)).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in post-rating letters dated in January 2003, September 2006, May 2010, and January 2012, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection for a seizure disorder, claimed as epilepsy, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters (with the exception of the January 2003 letter) also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations.  After issuance of the aforementioned notice letters, and opportunity for the appellant to respond, SSOCs dated in October 2007, August 2009, June 2011, and June 2012 reflect readjudication of the claim.  Hence, the appellant is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records, post-service VA treatment records dated from 1985 through the present, VA examination reports, and various post-service private treatment records.  Such records include non-VA treatment records identified by the appellant and requested by the Board in its prior remands, including records from St. Luke's Hospital, Franklin Medical Center, and Drs. Abbott, Egan, and Rajan.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Also of record and considered in connection with the claims are various written statements provided by the appellant and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  With respect to the appellant's Marine Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2011).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served on continuous active duty for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and epilepsy becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Here, the appellant's only military service is ACDUTRA and INACDUTRA.  Hence, these provisions are not applicable in the instant case.  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010) (holding that when a claim for service connection is based upon an injury which occurred during a period of ACDUTRA or INACDUTRA, presumptive periods and the presumption of sound of condition do not apply).  

The appellant in this case asserts that he is entitled to disability compensation benefits for a seizure disorder that is the result of acoustic and head trauma from exposure to mortar explosions during ACDUTRA.  In various statements received during this appeal, the appellant indicated that he incurred a closed head injury as a result of a mortar explosion and that he lost consciousness for an undetermined period of time during this incident.  He further stated that a neurologist informed him that his seizure disorder may be due to this in-service head injury.  

The evidence of record reflects that the appellant has been diagnosed with a seizure or episodic spell disorder.  As to the specific type of disorder (i.e., whether it is epilepsy), the record is somewhat unclear.  Medical evidence shows the appellant has been hospitalized for Grand Mal seizures on a number of occasions since December 1996, and a private neurologist, Dr. Abbott, suggested that the appellant may have possible post-traumatic epilepsy.  However, objective clinical evidence, including a number of brain MRIs and electroencephalographies (EEGs), has failed to confirm whether the appellant's episodes are epileptiform in nature.  

On VA examination in January 2009, a VA physician found that the appellant was suffering from episodic spells, but indicated that it was unclear whether he had an epileptiform seizure disorder.  She explained that both epileptiform and non-epileptiform seizures can resemble outwardly clinically convulsive seizure activity, but only epileptiform spells can be considered a seizure disorder associated with abnormal electrical brain activity.  In August 2010, a VA neurologist concurred with the January 2009 examiner's assessment following a review of the appellant's record, to include his VA and non-VA medical records.  In other words, the appellant definitely has an episodic spell disorder, but absent clinical evidence of abnormal electrical brain activity, no physician can definitively state whether these spells are epileptiform and thus, a 'seizure' disorder (and/or epilepsy).  

To prevail on the issue of service connection, there must be medical evidence of a chronic disability present during the pendency of the appeal for which service connection may be awarded.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the Board finds the medical evidence establishes that the appellant has a currently diagnosed episodic spell disorder (which may be epileptic in nature, but which has yet to be confirmed by objective clinical evidence).  This fact notwithstanding, the Board concludes the appellant's claim must nevertheless fail because the remaining competent and probative evidence of record fails to indicate that his current episodic spell disorder had its onset during a period of ACDUTRA or is otherwise related to his Reserve service.

At the outset, the Board observes that the appellant's service treatment records for his period of ACDUTRA dated from November 1979 through June 1979 are silent for any mention of episodic spells or seizures, to include any chronic disorder based on spells or seizures.  A release from ACDUTRA physical examination report dated May 1979 shows no clinical abnormality of the neurological system.  

The appellant remained in the Reserve until October 1983; service treatment records show additional periods of ACDUTRA in August 1980, July 1981, February 1982, and September 1983.  An October 1980 emergency room record at Parkwood Hospital reflects that the appellant was seen for complaints of dizziness and passing out at work; he reported a similar episode three weeks earlier.  The assessment was syncope, cause unknown; emotional instability; and, possible sugar metabolism aberration.  Thereafter, the appellant reported a positive history of dizziness or fainting spells and loss of consciousness during a May 1981 annual physical examination; no clinical diagnosis was noted in the report.  

Post service, in September 1987, the appellant was seen at St. Luke's emergency department for complaints of dizziness and weakness.  Although the treatment report noted the appellant had recently undergone an appendectomy, it was felt that his symptoms were not related to this surgery.  Rather, the assessment was possible acute viral illness.  

During an October 1991 VA psychiatric evaluation, the appellant indicated that he had "blackouts."  No further description was provided, but review of the evaluation report reveals that the appellant expressly denied any history of seizures or "unusual somatosensory experiences."  The appellant continued to be followed by VA's psychiatric service, and in June 1994, he was prescribed Klonopin (clonazepam), a common anti-seizure medication, to treat episodes of anxiety.  

Records indicate that in December 1996 the appellant was again evaluated at St. Luke's emergency department; the assessment was a Grand Mal seizure.  In March 1997, the appellant was seen by VA's neurology service for evaluation of "new onset seizure disorder."  The appellant reported that he had experienced a seizure at Christmas; no other episodes were noted.  The assessment by neurology was new onset seizure disorder, possibly post-traumatic.  

In June 1998, the appellant was discharged from VA's neurology service with a history of no Grand Mal seizures since August 1997.  Later that same month, he was seen by his primary care provider and reported a brief episode of lightheadedness and generalized weakness which dissipated when he sat down.  The appellant returned to VA's neurology service in September 1998 for evaluation of episodes of confusion, disorientation, and shaking.  The neurologist noted that it was possible the appellant's symptoms represented a seizure, but that it was much more likely they were manifestations of his documented psychiatric problems.  

In March 1999, the appellant was again admitted to St. Luke's following a Grand Mal seizure.  The evaluating neurologist during this visit, Dr. Abbott, felt that the appellant had a complex series of issues, including seizures, probable obstructive sleep apnea, and anxiety/depression.  The neurology consult reflects that the appellant reported a history of injury suffered from a mortar blast during service with a post-traumatic seizure disorder developing years later.  Dr. Abbott's impression was complicated neurological problem with probable post-traumatic epilepsy.  Subsequent VA and non-VA treatment records show continued evaluation and treatment for a seizure and/or episodic spell disorder.  

Pertinent to the current determination, the foregoing evidence does not reflect that the appellant was diagnosed with an episodic spell (or seizure) disorder during a period of ACDUTRA.  Rather, the first medical evidence of a diagnosed disorder is in December 1996, following his first Grand Mal seizure.  This is more than ten years after the appellant's Reserve service.  Additionally, the appellant himself does not contend that he experienced any spells or "seizures" during or shortly following his Reserve service.  Rather, an April 2007 VA examination report reflects that he reported a history of seizures dating back to 1995; a January 2009 VA examination report indicates he reported his seizures began in 1993.  

The Board acknowledges that the appellant complained of dizziness and loss of consciousness in October 1980, as well as dizziness and weakness in September 1987.  He also reported "blackouts" in October 1991.  However, neither he nor any competent medical professional has even suggested that these symptoms represent manifestations of an episodic spell (or seizure) disorder.  As previously discussed, the October 1980 symptoms were diagnosed as syncope, cause unknown; emotional instability; and, possible sugar metabolism aberration.  The emergency room record notes the appellant reported he had been working seventy-six hours per week.  

In January 2012, the Board remanded the matter on appeal to obtain a medical opinion by a VA neurologist as to the significance, if any, of the October 1980 episode.  Following a review of the claims file, the neurologist opined that the significance of this episode was "uncertain."  Stated differently, the neurologist concluded that it would require resorting to speculation to link these episodes to the appellant's current spells given the description of these episodes in the record.  

As regards the September 1987 symptoms of dizziness and weakness, the assessment provided was possible acute viral illness; there is no indication that such symptoms were ever considered to be related to spells or seizures.  Finally, the October 1991 VA psychiatric evaluation did not address the possible nature and/or etiology of the appellant's "blackouts," but did note an extensive drug history, to include alcohol, marijuana, and acid use.  Also, the appellant specifically denied any seizures or other somatosensory disturbances, thereby indicating his blackouts to be of a different nature than his later episodes.  

The Board points out that the passage of many years between service and the medical documentation of a claimed disability (i.e., at least ten years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, here, the lack of any competent evidence (or even lay assertions) of symptoms during a period of ACDUTRA which have continued to the present day preponderates against awarding service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Thus, in order to establish service connection, there must be some competent evidence establishing that the appellant's current episodic spell disorder had its onset during a period of ACDUTRA or is medically related to injury during ACDUTRA or INACDUTRA.  See 38 C.F.R. § 3.303(d).  See also 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.  

As noted above, the appellant asserts that his episodic spell disorder is the result of a closed head injury received as a result of a mortar explosion during his most significant period of ACDUTRA (i.e., from November 1979 to June 1979).  Records of VA treatment from March 1997 and January 1999 reflect that the appellant reported a history of closed head injury due to mortar explosion in 1979 along with opinions that the etiology of the appellant's episodic spell disorder is questionably post-traumatic and that it was caused by a mortar explosion.  The appellant also submitted a May 1999 letter in which Dr. Abbott, his private neurologist, stated he supposed findings in an MRI could have been related to an old injury (described by the appellant as a remote head injury due to mortar blast) and may be related to his seizures.  A subsequent report from Dr. Abbott in January 2002 indicates that the appellant's complicated neurological problems may represent post-traumatic epilepsy.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no question that the appellant is competent to report that he was exposed to a mortar explosion during a period of ACDUTRA.  In fact, the Board points out that he was previously granted service connection for left ear hearing loss and tinnitus due to acoustic trauma consistent with artillery and mortar fire as he served in an artillery unit with the Reserve.  See 38 U.S.C.A. § 1154(a) (West 2002).  The appellant is also competent to report that he lost consciousness following a mortar explosion and that when he awoke he was told he had incurred a closed head injury.  As to these latter statements, however, the Board has reviewed the evidence of record in its entirety and for the reasons discussed below, finds the appellant's history of a closed head injury during a period of ACDUTRA is not credible.  

At the outset, the Board observes that the appellant's service treatment records are silent for any mention of head trauma due to mortar explosion or any other event.  Such records do reflect that the appellant was seen on sick call during his period of ACDUTRA from November 1978 to June 1979 for complaints of pain and pressure in his ears lasting one week.  However, there is no mention of any closed head injury due to mortar explosion (or other cause); examination showed fluid buildup behind both ears and the appellant was prescribed Sudafed.  A release from ACDUTRA physical examination report dated May 1979 shows no clinical abnormality of the neurological system.  

The Board acknowledges that the appellant reported a positive history of dizziness or fainting spells and loss of consciousness during a May 1981 annual physical examination.  However, as previously discussed, private medical evidence indicates that, prior to such examination (in October 1980), the appellant was seen for complaints of dizziness and passing out at work and that he reported a similar episode three weeks earlier.  There is no indication of any head trauma, loss of consciousness, or dizziness during a period of ACDUTRA.  

The Board finds the lack of any mention of head trauma and/or loss of consciousness in the service treatment records weighs heavily against the credibility of the appellant's assertions that he did, in fact, incur a closed head injury following a mortar explosion during service.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (the Board may not finds that lay statements lack credibility merely because they are not corroborated by contemporaneous medical records). 

Further weighing against the credibility of the appellant are the numerous discrepancies in his various statements of record.  First, in his January 2000 substantive appeal, the appellant specifically denied a history of any head trauma other than a service-related closed head injury from mortar explosion.  Review of the record, however, reveals an October 1991 VA psychiatric evaluation report in which the appellant reported two Pre-Reserve service head injuries.  The report indicates that the first head trauma occurred at age eleven when he was stoned by other people and the second related to a 1975 motor vehicle accident.  There is no mention of any other head trauma(s) in this report, to include a closed head injury due to mortar explosion.  

In assessing the probative value of these statements, the Board notes that it is inclined to find the statement presented in connection with treatment to be more credible as there is no indication that the appellant had any reason to not provide an accurate medical history to the evaluating physician.  See White v. Illinois, 502 U.S. 346, 355-56 (1991) (noting that statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment). Conversely, his January 2000 was made in connection with a claim for compensation.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In addition to the foregoing, the Board observes that the appellant initially indicated that his claimed epilepsy was the result of acoustic trauma related to artillery fire during service.  See VA Form 21-4138 received February 1998.  Such statement appears to be consistent with other evidence of record, including VA examination reports dated in October 1985 and July 1996 which show that the appellant reported serving in an 81 mm mortar unit with exposure to mortar shells.  Subsequent to his February 1998 claim, however, the appellant added that his exposure to mortar explosions resulted not only in acoustic trauma, but also in a closed head injury.  See VA Form 9 received January 2000.  Such history was echoed during an April 2007 VA examination in which the appellant reported a history of concussion in 1979 when he was exposed to a nearby explosion.  Almost two years later, during a January 2009 VA examination, the appellant described that he not only incurred a concussion, but that he lost consciousness, awoke in a helicopter, and was treated at Camp Pendleton for this injury.  This was the first mention of any loss of consciousness or treatment.  More recently, during a September 2011 VA mental health appointment, the appellant reported that he incurred a head injury while serving in Nicaragua and that he has a seizure disorder due to this injury.  

Aside from the inherent inconsistency in the appellant's reported history, which alone weighs heavily against viewing any statement made by the appellant as credible, the Board notes that, other than the statement made in connection with his initial February 1998 claim, the evidence of record overwhelmingly fails to support the later versions of his reported injury.  As previously discussed, the appellant's service treatment records are silent for any reported head trauma, to include evidence of evacuation by helicopter and/or treatment at Camp Pendleton for injuries due to mortar explosion.  Additionally, there is no indication that the appellant has ever served outside of the continental United States in a military capacity.  Thus, his most recent assertion that his head injury occurred in Nicaragua is just plain false.  

The Board acknowledges that not all details surrounding an in-service injury need to be provided at the outset of a claim for compensation.  However, as is clear from the above, the appellant has done more than provide additional information regarding his initial claimed injury.  Rather, with each account, the appellant appears to escalate the severity of the injury as well as the circumstances surrounding it.  It is unclear why he has chosen to assert that he incurred a closed head injury during a period of ACDUTRA, other than for the obvious pecuniary interest inherent in his claim for service connection.  However, for the reasons discussed above, the Board finds his statements regarding the alleged injury are not credible given the existence of credible evidence of pre-service head traumas (now denied by the appellant) and the fact that he has failed to present a consistent picture regarding this event throughout his appeal.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Absent credible evidence that the appellant incurred a closed head injury during his Reserve service, the medical opinions linking his currently diagnosed episodic spell disorder to a possible remote head injury have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board may reject a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).

Although the Board has rejected the appellant's assertions that his episodic spell disorder is due to a service-related closed head injury, this does not end its inquiry.  In this regard, as previously mentioned, the appellant originally asserted that this disability was related to acoustic trauma, which has been verified by other evidence of record.  

The Board has sought multiple medical opinions regarding the question of whether the appellant's current disability is related to his military service, to include acoustic trauma.  A January 2009 VA examination report reflects that, following an examination of the appellant and a review of the claims file, the examining physician opined that "[g]iven the complexity of [the appellant's] medical history . . . and the incomplete workup it would be difficult to comment" as to whether his disability is related to his period of ACDUTRA from November 1978 to June 1979.  

In light of the January 2009 examiner's comments regarding the complexity of the appellant's case, the Board sought further medical opinion (and examination, if necessary) by a VA neurologist.  An August 2010 report reflects that the appellant's claims file was reviewed by a VA neurologist for approximately ninety minutes prior to the creation of a report responding to the Board's questions.  The physician concluded that no examination of the appellant was necessary as there was ample medical evidence in the claims file to respond to the questions posed by the Board.  Pertinent to this appeal, the VA neurologist agreed with the January 2009 examiner's findings and concluded that he too could not attribute the appellant's episodic spells to his Reserve service without resorting to speculation.  This opinion was reiterated in a March 2012 addendum report.  Specifically, the March 2012 report indicates that it is impossible to determine whether the appellant's episodic spells were incurred or aggravated by injuries sustained during ACDUTRA, to include acoustic trauma, without resorting to mere speculation.  

Generally, the Board cannot rely on an examiner's conclusion that an opinion would be speculative unless there is an explanation for such opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, the VA neurologist discussed in both his August 2010 and March 2012 reports why no etiological opinion is possible in this case.  Specifically, the examiner noted that the appellant had a history of other head trauma (at age eleven and in 1975), that there was a long duration between his proposed injury while serving on ACDUTRA and the development of his spells (in 1993), and that the appellant had a complicated medical and psychosocial history (to include "episodes" related to his anxiety, as previously noted above).  As regards the significance of the appellant's opioid use (and its possible effect on his episodic spell disorder), the neurologist stated that while opioid use put the appellant at risk for medical problems that could predispose him to seizures, it too would require speculation to link such use to the seizure disorder.  Given the explanations provided by the VA neurologist, the Board finds the January 2009, August 2010, and March 2012 VA medical opinions adequate for consideration as to the issue of whether the appellant's episodic spell disorder was incurred during a period of ACDUTRA.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  

Relevant to this appeal, these opinions weigh neither for nor against the appellant's claim for service connection.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  However, contrary to the representative's argument in the August 2012 written brief, these opinions also do not suggest that the reasonable doubt doctrine should be applied in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  Such doctrine provides that whether there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  Id.  This doctrine, however, is not applicable based on 'pure speculation or remote possibility.'  See Fagan, 573 F.3d at 1287 (citing 38 C.F.R. § 3.102).  It also does not apply where the Board finds that the preponderance of the evidence weighs against a claim.  Id.  

Here, there is no competent, probative evidence or opinion linking the appellant's currently diagnosed episodic spell disorder to an injury or disease associated with a period of ACDUTRA.  As previously noted, the medical evidence indicates that the appellant's episodic spells did not begin until more than ten years after his separation from the Marine Reserve.  Additionally, the only etiological opinions of record indicate that this disability may be the result of a remote head injury, and the Board has found no such injury occurred during service.  

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between his current episodic spell disorder and service, the Board notes that the matter of the etiology of this disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, any lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a seizure disorder, claimed as epilepsy, but currently diagnosed as an episodic spell disorder, must be denied.  In reaching the conclusion to deny this appeal, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as a preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).





ORDER

Service connection for a seizure disorder, claimed as epilepsy, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


